DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered as to the point that Luehring (DE 102011013645 A1, hereafter ‘645) does not teach that the pigment is C.I. Pigment Red 5 but are moot based on the new grounds of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-2 and 6-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luehring (DE 102011013645 A1, hereafter ‘645, with machine translation) in view of Niewold et al. (U.S. Patent Application Publication 2010/0298482, hereafter ‘482).
Note: Cited locations in Luehring ‘645 refer to the location in the machine translation.
	Claims 1 and 10: Luehring ‘645 teaches an adhesive composition which changes color when heat cured (pg 1 ln 10-18) comprising:
	an epoxy resin (pg 2 ln 44-46);
	a hardener (pg 2 ln 44-47) where the hardener is for thermal curing (pg 6 ln 215-219) and is, therefore, a latent curing agent; and
	a coloring agent (pg 2 ln 44-52) which changes color when heated (pg 2 ln 51-52, pg 6 ln 218-226), where the coloring agent can be an azo coloring agent (pg 3 ln 80-82),
	where the coloring agent can be present in an amount of 0.001 to 0.5% by weight (pg 4 ln 123-125).


With respect to claim 10, the claimed pigment concentration of 0.05 to 1 mass% is obvious over the coloring agent concentration taught by Luehring ‘645 because they overlap. See MPEP 2144.05.

With respect to claim 1, Luehring ‘645 does not explicitly teach that the azo coloring agent is C.I. Pigment Red 5.
Niewold ‘482 teaches a composition that changes color when heated ([0031]) comprising an azo coloring agent ([0033]). Niewold ‘482 teaches that the azo coloring agent can be Pigment Red 5 ([0033]). Both Niewold ‘482 and Luehring ‘645 teach compositions that changes color when heated (‘645, pg 1 ln 10-18; ‘482, [0031]) comprising an azo coloring agent (‘645, pg 3 ln 80-82; ‘482, [0033]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the Pigment Red 5 taught by Niewold ‘482 as the azo coloring agent in the composition taught by Luehring ‘645 because it would have been the selection of a known material based on its suitability for the intended use of being an azo coloring agent that changes color when heated. See MPEP 2144.07.

	Claim 2: Luehring ‘645 teaches that the composition can further comprise an accelerator (pg 2 ln 44-47, pg 5 ln 193).

	Claim 7: Luehring ‘645 teaches that the latent curing agent is activated by heating (pg 2 ln 44-47, pg 6 ln 215-219).
	Claim 8: Luehring ‘645 teaches that the latent curing agent can be an imidazole (pg 4 ln 126).
	
	Claim 9: With respect to claim 9, the modified teachings of Luehring ‘645 do not explicitly teach that the latent curing agent is present in an amount from 3 to 12 parts by mass per 100 parts by mass of the epoxy resin.
	However, the claimed adhesive differs from the adhesive taught by Luehring ‘645 only in the concentration of latent curing agent, and it has been held that, generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating that said concentration is critical. See MPEP 2144.05.II.A.

	Claim 11: Luehring ‘645 teaches that the accelerator can be an imidazole derivative (pg 2 ln 47-50).
	
Claim 12: With respect to claim 12, the modified teachings of Luehring ‘645 do not explicitly teach that the curing accelerator is present in an amount from 1 to 10 parts by mass per 100 parts by mass of the epoxy resin.


	Claim 13: Luehring ‘645 teaches that the adhesive can further comprise fillers (pg 5 ln 188-192).

	Claim 14: With respect to claim 14, the modified teachings of Luehring ‘645 does not explicitly teach that the adhesive composition is decolorized and changed to white when heat cured. However, it is reasonable to presume that being decolorized and changed to white when heat cured is inherent to the adhesive taught by the modified teachings of Luehring ‘645. Support for said presumption is found in the use of like materials (i.e. adhesives comprising epoxy resin and Pigment Red 5 as the azo coloring agent that changes color when heat cured) which would result in the claimed property. The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the modified teachings’ of Luehring ‘645’s product is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977).

	Claim 15: Luehring ‘645 teaches that the adhesive composition can be a one-part type adhesive composition (Example 1).
Claims 3-4 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luehring ‘645 in view of Niewold ‘482 as applied to claim 1 above, and further in view of Carlson et al. (U.S. Patent Application Publication 2005/0016677, hereafter ‘677).
Claims 3 and 4: The modified teachings of Luehring ‘645 teach the adhesive composition of claim 1, as discussed above.
Luehring ‘645 further teaches an adhesion method (pg 1 ln 10-18) comprising:
applying the adhesive composition to an object to be coated (pg 6 ln 227-228); and
heat curing the adhesive composition (pg 6 ln 222-226).
Luehring ‘645 teaches that the object to be coated can be a reinforcement plate (pg 6 ln 221).

With respect to claim 3, the modified teachings of Luehring ‘645 does not explicitly teach that the reinforcement plate is part of a vehicle structure.
Carlson ‘677 teaches an adhesion method (abstract) comprising applying an epoxy resin adhesive to a component (abstract, [0015], claim 9) and curing the adhesive (abstract, claim 9) where the component can be a reinforcement plate ([0039]). Carlson ‘677 teaches that the reinforcement plate can be a reinforcement plate of a vehicle (Fig. 1, [0039]). Both Carlson ‘677 and Luehring ‘645 teach adhesion methods (‘645, pg 1 ln 10-18; ‘677, abstract) comprising applying an epoxy resin adhesive to a component (‘645, pg 2 ln 44-46, pg 6 ln 227-228; ‘677, abstract, [0015], 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a reinforcement plate of a vehicle taught by Carlson ‘677 as the reinforcement plate in the method taught by the modified teachings of Luehring ‘645 because it would have been a simple substitution that would have yielded predictable results.

With respect to claim 4, the modified teachings of Luehring ‘645 also read on the product made by this method.

Claims 16-17: Luehring ‘645 teaches that curing can be performed at a temperature of between room temperature and 200°C (pg 6 ln 218-219).
The claimed temperature ranges of from 140°C to 220°C and from 160°C to 190°C are obvious over the temperature range taught by Luehring ‘645 because they overlap and overlapping ranges are prima facie obvious, see MPEP 2144.05.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luehring ‘645 in view of Niewold ‘482 as applied to claim 1 above, and further in view of Sato et al. (U.S. Patent Application Publication 2010/0036022, hereafter ‘022).
	The modified teachings of Luehring ‘645 teach the limitations of claim 1, as discussed above. With respect to claim 5, they do not explicitly teach that the epoxy has an epoxy equivalent of from 100 to 1000.

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the epoxy equivalent of from 220 to 300 taught by Sato ‘022 as the epoxy equivalent of the epoxy resin used in the adhesive taught by Luehring ‘645 because an epoxy resin with an epoxy equivalent in the range from 220 to 300 provides better adhesive performance from low to elevated temperatures, as taught by Sato ‘022.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADFORD M GATES whose telephone number is (571)270-3558.  The examiner can normally be reached on Monday-Thursday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine Norton can be reached on (571) 272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/BG/
/SHAMIM AHMED/Primary Examiner, Art Unit 1713